Citation Nr: 0517254	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1986 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.



FINDINGS OF FACT

1.  Service connection is in effect for reflex sympathetic 
dystrophy (RSD) of the left lower extremity.

2.  The veteran's service-connected RSD resulted in an 
antalgic gait that developed into a bilateral knee disorder.



CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disorder have been met.      38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).


I. Factual Background


The veteran was originally granted service connection for 
reflex sympathetic disorder in December 1988.  In August 2002 
the veteran submitted a claim of entitlement to service 
connection for a bilateral knee disorder secondary to his 
service-connected for reflex sympathetic dystrophy.

In support of his claim the veteran submitted an August 2002 
consultation report from Jonathan H. Horne, M.D.  This 
revealed that Dr. Horne recommended that the veteran see VA 
doctors because there was a probability that the veteran's 
bilateral knee disorder was related to his service-connected 
reflex sympathetic dystrophy.  

Accordingly, the veteran was scheduled for an October 2002 VA 
examination.  The examiner concluded that he could not 
determine any reasonable explanation that would blame 
symptoms of chondromalacia of the patella, or tendonitis of 
the knee  directly on reflex sympathetic dystrophy.  
Accordingly, in a December 2002 rating decision, the RO 
denied service connection for a bilateral knee disorder as 
secondary to the veteran's service-connected reflex 
sympathetic dystrophy of the left lower extremity.  

In his June 2003 notice of disagreement the veteran contended 
that in actuality his service-connected reflex sympathetic 
dystrophy of the left lower extremity resulted in a limp, 
which then developed into his current bilateral knee 
disorder.  In support of his claim the veteran submitted a 
June 2003 consultation report from Michael T. Giovanniello, 
M.D.  Dr. Giovanniello diagnosed the veteran as having 
persistent and chronic pain in the left ankle; an antalgic 
gait; and "within reasonable degree of medical certainty," 
bilateral knee pain that is causally related to the antalgic 
gait, which is secondary to the chronic reflex sympathetic 
dystrophy.  


II. Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R.    §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.          
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).


III. Analysis

The veteran seeks service connection for a bilateral knee 
disorder.  Service connection is effect for reflex 
sympathetic dystrophy.  The veteran claims that his current 
bilateral knee disorder is the result of a limp that 
developed due to his service-connected reflex sympathetic 
dystrophy.

As set forth above, both the veteran's private treatment 
providers agree that there is a probability that his current 
bilateral knee disorder to his service-connected reflex 
sympathetic dystrophy. Dr. Horne even recommended that the 
veteran see VA doctors because there was a probability that 
the veteran's bilateral knee disorder was related to his 
service-connected reflex sympathetic dystrophy.  
Additionally, Dr. Giovanniello concluded that "within 
reasonable degree of medical certainty," the veteran's 
bilateral knee pain is causally related to the antalgic gait 
that is secondary to the chronic reflex sympathetic 
dystrophy.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current bilateral knee disorder is secondary to his service-
connected reflex sympathetic dystrophy.  Thus, service 
connection for a bilateral knee disorder is warranted.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


